Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 18-26, 29-33, 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is insufficient description in the specification for the automatic treatment of a zone to between 46o C and 48o C for between 30 seconds and 30 minutes to irreversibly damage adipocytes as claimed.  Paragraph [0010] of the printed publication discloses treatments of between 40o C and 48o C for between 30 seconds and 30 minutes to treat tissue.  Paragraph [0056] discloses that adipocytes are irreversibly damaged when subjected to a temperature of 45o C for 40 minutes, and further states that temperature of 46, 47 and 48o C may be maintained for durations of 16, 6 and 3 minutes respectively to irreversibly damage adipocytes.  However, there is no express disclosure of treating between 46o C and 48o C for between 30 seconds and 30 minutes to irreversibly treat adipocytes.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, 18-26, 29-33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al (2008/0312647).
	Knopp et al disclose a device for treating tissue comprising two or more pairs of needle electrodes (106 – Figure 2A, for example) spaced about a zone.  Each pair of needle electrodes includes a first (120) and a second (122) needle connected to opposite poles of an energy source.  Also, each electrode pair may be connected to a separate energy source such that energy travels from one active return electrode only to the return electrode of the pair (para. [0075], for example).  Knopp et al fails to expressly disclose each electrode of an electrode pair on opposite sides of a treatment zone in the embodiment of Figure 2A.  Rather, the electrode pairs are located adjacent to each other with the plurality of electrode pairs extending around the zone.  However, Knopp et al does specifically teach that the electrodes may be connected as pairs in any desired configuration across the zone.  For example, the embodiment of Figures 13A and 13B show that adjacent pairs of electrodes (264,266 – Figure 13A) may be connected to a source of energy, or that distant electrodes (264,266- Figure 13B) may be connected across the treatment zone of the probe.  To have provided the Knopp et al embodiment of Figure 2A with the electrode pairs connected across the treatment zone to affect a desired treatment of tissue across the zone would have been an obvious consideration for one of ordinary skill in the art since Knopp et al specifically teach that electrodes may be connected as adjacent pairs or as separated pairs across the treatment zone as desired to provide the required treatment profile.
	Knopp et al also fails to expressly disclose the controller automatically controls the energy to reach a temperature between 46o C and 48o C for between 30 seconds and 30 minutes as claimed.  The examiner maintains that the specification fails to provide sufficient support for such a limitation as addressed above.  Furthermore, the examiner maintains that one of ordinary skill in the art would recognize the effective treatment temperatures and times to irreversibly damage adipocytes as claimed.  Knopp et al clearly teach that the device is used to treat fat tissue (paragraphs [0050] and [0109], for example) and provides a general teaching of using similar treatment temperatures and times.  Moreover, applicant’s specification at paragraph [0056] of the printed publication expressly discloses the treatment times and temperature for treating adipocytes were known as disclosed in the articles cited in that paragraph.  Hence, one of ordinary skill in the art would recognize that the Knopp et al device, which may be used to destroy adipocytes in a dermal procedure, may be operated at the known temperature and time levels disclosed by applicant to effectively treat adipocytes.
	Regarding claims 2 and 3, Knopp et al specifically provide for pairs of electrodes provided around the perimeter of the probe with treatment across the center of the zone such that the treatment planes across the pairs would intersect in the middle (Figure 2A, as modified by the further teaching of Knopp et al addressed above).  Regarding claims 4 and 5, Knopp et al disclose separate energy sources for each electrode pair as provided in paragraph [0075].  Regarding claim 6, the needle electrodes are all equidistantly spaced from the center of the probe (Figure 2A – circular pattern of electrodes).  Regarding claim 10, Knopp et al disclose an active length for the needle electrode within the claimed range (para. [0060], for example where the length of the electrode is suitable for treating the dermis at a length within the claimed range).  Regarding claims 11-12, paragraph [0077] discloses electrode spacing within the claimed range.  Regarding claim 13, Knopp et al disclose providing a temperature sensor on the electrode (para. [0073], for example.  Regarding claims 14 and 15, Knopp et al disclose a controller to control the energy delivered to each pair of electrodes based on sensed feedback information (i.e. temperature sensors).  See paragraph [0065], for example.  
	Regarding claim 18, Knopp et al disclose the method of using the device including inserting two or more pairs of needle electrodes into a zone of tissue (Figure 2A), electrically isolating each pair of needles (as disclosed at para. [0075]) and inducing current from a first needle of a pair to only the second needle of the pair.  As addressed previously, Knopp et al specifically teach the electrodes may be operate as adjacent pairs, or as pairs extending across the treatment zone.  To have provided the embodiment of Figure 2A of Knopp et al with electrode pairs extending across the treatment zone to provide the desired treatment of tissue would have been an obvious consideration for one of ordinary skill in the art since Knopp et al specifically teach that the electrodes may be energized as adjacent pairs or as pairs located on opposite sides of the treatment zone.  Further, one or ordinary skill in the art would obviously recognize the appropriate treatment temperature and times, particularly since Knopp et al disclose the destruction of adipocyte cells and discloses similar treatment temperatures, and further since applicant’s specification teaches that the treatment times and temperatures for irreversibly damaging adipocytes are known in the art.
	Regarding claims 19-21, see Figure 2A and above discussion.  Regarding claim 22, see discussion of claim 10 above.  Regarding claims 23 and 24, see discussion of claims 11 and 12.  Regarding claims 25 and 26, see discussion of claims 14 and 15.  
	Regarding claim 29, Knopp et al provide a device for treating tissue comprising pairs of needles (120,122) electrically isolated from each other and means for inducing a current from the first needle electrode of each pair to only the second needle electrode of each pair due to the use of separate energy sources for each electrode pair (para. [0075]).  As addressed above, the embodiment of Figure 2A shows the pairs of electrodes as being adjacent to each other, but the embodiment of Figures 13A and 13B expressly teach the electrodes may be connected either adjacent each other or across a tissue volume.  To have provided the embodiment of Figure 2A of Knopp et al with electrode pairs connected to an energy source across the tissue volume (i.e. on opposite sides of the treatment area) would have been an obvious consideration for one of ordinary skill in the art since Knopp et al fairly teach such an alternative is contemplated in order to control the delivery of energy across the tissue treatment volume. Further, one or ordinary skill in the art would obviously recognize the appropriate treatment temperature and times, particularly since Knopp et al disclose the destruction of adipocyte cells and discloses similar treatment temperatures, and further since applicant’s specification teaches that the treatment times and temperatures for irreversibly damaging adipocytes are known in the art.
	Regarding claim 30, Knopp et al disclose the method of using the device including inserting a plurality of needles into tissue and spacing the needles across a central volume (Figure 2A, for example).  As addressed above, Knopp et al specifically teach the electrode pairs may be adjacent to each other, or disposed across a tissue volume (i.e. on opposite sides).  Further, one or ordinary skill in the art would obviously recognize the appropriate treatment temperature and times, particularly since Knopp et al disclose the destruction of adipocyte cells and discloses similar treatment temperatures, and further since applicant’s specification teaches that the treatment times and temperatures for irreversibly damaging adipocytes are known in the art.
	Regarding claim 31, the electrode needles are spaced equidistant from the central volume of the treatment zone (Figure 2A).  
	Regarding claim 32, Knopp et al disclose a device for treating tissue comprising two or more pairs of needles spaced about a zone (Figure 2A) with the teaching that the needles may be on opposite sides of the zone as addressed above.  Knopp et al further teach an energy subsystem configured to induce a current from the first needle of the pair to only the second needle of the pair by individual energy sources (para. [0075]).  Knopp et al also provide a temperature sensor for measuring temperature of the zone (para. [0073]) as well as a controller configured to adjust the energy subsystem to maintain a predetermined temperature in the zone (para. [0065], for example).  Further, one or ordinary skill in the art would obviously recognize the appropriate treatment temperature and times, particularly since Knopp et al disclose the destruction of adipocyte cells and discloses similar treatment temperatures, and further since applicant’s specification teaches that the treatment times and temperatures for irreversibly damaging adipocytes are known in the art.
	Regarding claim 33, the energy subsystem is an RF generator for each pair of needles (para. [0075]).  
	Regarding claim 35, Knopp et al disclose a method of providing two or more pairs of needles located on opposite sides of a treatment zone as addressed previously.  Each pair of needle electrodes are connected to a separate energy source (para. [0075]) and are thus electrically isolated from each other pair of needles.  Knopp et al disclose sensing temperature in the zone and controlling current delivery across each pair of needles to maintain a predetermined temperature in the zone as addressed previously. Further, one or ordinary skill in the art would obviously recognize the appropriate treatment temperature and times, particularly since Knopp et al disclose the destruction of adipocyte cells and discloses similar treatment temperatures, and further since applicant’s specification teaches that the treatment times and temperatures for irreversibly damaging adipocytes are known in the art.
	 
	Regarding claim 37, Knopp et al disclose a method of treating tissue comprising inserting two or more pairs of needles on opposite sides of a treatment zone as addressed previously.  Knopp et al also discloses a controller to allow for the selection of a temperature to be maintained within the zone and controlling the delivery of current to each pair of electrodes to maintain the desired temperature (para. [0065]). Further, one or ordinary skill in the art would obviously recognize the appropriate treatment temperature and times, particularly since Knopp et al disclose the destruction of adipocyte cells and discloses similar treatment temperatures, and further since applicant’s specification teaches that the treatment times and temperatures for irreversibly damaging adipocytes are known in the art. 
	

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al (2008/0312647) in view of the teaching of Mehta (2010/0217254).
The Knopp et al device has been addressed previously.  Knopp et al fails to provide the specific cartridge and applicator as required by claims 7-9.
Mehta provides a similar treatment device comprising an applicator and a plurality of needle electrodes for insertion into tissue.  In particular, Mehta teaches a cartridge for a tissue treatment device (para. [0081] in which the probes (104) are coupled to the body (210) via a removable cartridge (100).  The removable cartridge (100) contains a plurality of retractable probes (104) arranged in an array (108).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Knopp et al with the teaching of Mehta for the purpose of using the same handheld body while having interchangeable needle probes for different applications.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.  Applicant asserts that Knopp is silent as to irreversibly damaging adipocytes (fat cells) in the treatment zone, and fails to disclose the specific time and temperature relationship for doing so.  The examiner maintains that Knopp clearly teaches that the device may be used to damage adipocytes as disclosed, for example, at paragraphs [0050] and [0109].  Paragraph [0050] expressly states “In addition to therapeutic surface treatments of the skin, the current invention can be targeted to the underlying layer adipose tissue or fat for lipolysis or the breakdown of fat cells”.  Hence, Knopp expressly teaches the device may be used to treat fat cells (e.g. adipocytes) in deeper layers of the skin.  Knopp provides a general range for the treatment temperature, and the examiner maintains that one of ordinary skill in the art would obviously be capable of determining appropriate temperature and time ranges for effectively destroying the fat tissue.  It is noted that applicant’s disclosure in paragraph [0056] of the printed publication recites the range of 46-48oC based on the known prior art studies cited from 1967 and 1969.  Hence, the appropriate treatment temperature and time ranges to destroy fat cells in tissue were clearly known to those of ordinary skill in the art long before applicant’s disclosed invention.  
Further regarding the specific temperature and time constraints recited in the claims, the examiner maintains that the specification fails to disclose those specific variables as noted in the 35 USC 112, first paragraph rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/May 7, 2022